Mr. JUSTICE STOUDER, dissenting: I respectfully dissent from the result reached by my colleagues. In my opinion the confession of the minor respondent should have been suppressed. It seems to me the recent case of Edwards v. Arizona (1981),-U.S. _, 68 L. Ed; 2d 378, 101 S. Ct. 1880, not only reaffirms the principle of Miranda v. Arizona (1966), 384 U.S. 436, 16 L. Ed. 2d 694, 86 S. Ct. 1602, but also reexamines and highlights the dual problems which may arise incident to custodial interrogations. The first area of concern is the advice to the person in custody regarding his constitutional rights commonly referred to as giving the person his Miranda rights. If, after being advised of these rights, the person in custody knowingly and voluntarily waives such rights then interrogation may proceed, and whatever statements are made whether inculpatory or exculpatory may be thereafter admitted, if relevant, as substantive evidence of the person’s alleged criminal conduct. However, if the person upon being advised of his constitutional rights declares that he does not wish to talk or respond to questions, or expresses his desire for an attorney, according to the teaching of Miranda, questioning should cease. This then presents the second aspect of the custodial interrogation problem. After a person has exercised his constitutional rights in accordance with the advice he has received, and the questioning has ceased, what then may possibly happen? Edwards answers this question by observing that if the person specifically waives the exercise of the constitutional right asserted then custodial interrogation may commence. At this stage where a constitutional right to be represented by an attorney has been exercised the inquiry is not whether his future statements are voluntary or whether the Miranda warnings have been reiterated but rather whether the continued exercise of the constitutional right claimed has been waived. Even though in Edwards his Miranda rights had been again given to the defendant and even though the trial court concluded that his confession was voluntary, the United States Supreme Court unanimously agreed the defendant had not waived his right to an attorney which he had exercised, the only disagreement between the justices being on how the exercise of the right could be waived. Although Edwards deals with the defendant’s request for an attorney before he would make a statement and his later making the statement because of the renewal of interrogation even though no attorney had been provided, the reasoning seems equally applicable to cases such as the one at bar where the defendant has merely declined to talk without accompanying such a refusal with a request for an attorney. In part this conclusion is based on the fact that Michigan v. Mosley (1975), 423 U.S. 96, 46 L. Ed. 2d 313, 96 S. Ct. 321, was cited in the Edwards case, and in addition the remarks in Edwards directed to the waiver of a constitutional right once exercised would seem to make little sense if applied only to the constitutional right of representation arid not to the constitutional right to remain silent. In People v. Savory (1980), 82 Ill. App. 3d 767, 403 N.E.2d 118, Justice Barry dissenting (petition for leave to appeal to Illinois Supreme Court denied, petition for writ of certiorari to the United States Supreme Court denied), this court concluded as does Edwards that once a constitutional right has been éxercised the decision is not engraved in stone thereby per se prohibiting any future custodial interrogation. What we did say was that the lapse of time itself was not the significant factor but rather that waiver depended on something more than the short lapse of time and the reannouncement of Miranda rights. In this respect I believe that our decision in People v. Pleasant (1980), 88 Ill. App. 3d 984, 411 N.E.2d 132, was in error although I elected to dissent from the opinion for other reasons believing them to be more important in that case. However, Pleasant is contrary to the opinion in Savory and fails to address what I consider to be the most crucial problem, namely, the waiver of a specific constitutional right which has already been exercised. Finally, the majority seem to hold that because the police officer ceased questioning the respondent for about two hours he “scrupulously” observed the respondent’s exercise of his constitutional rights. The same thing was done in Edwards and deemed unsatisfactory unanimously by the United States Supreme Court.